People v Dorner (2014 NY Slip Op 05021)
People v Dorner
2014 NY Slip Op 05021
Decided on July 3, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 3, 2014Gonzalez, P.J., Acosta, DeGrasse, Freedman, Richter, JJ.


12949 287/10

[*1] The People of the State of New York, Respondent,
vDexter Dorner, Defendant-Appellant.
Leonard J. Levenson, New York, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Natalia B. Bedoya of counsel), for respondent.
Judgment, Supreme Court, New York County (Herbert J. Adlerberg, J.H.O. at suppression hearing; Lewis Bart Stone, J. at suppression decision; Edward J. McLaughlin, J. at jury trial and sentencing), rendered February 1, 2011, convicting defendant of criminal sale of a controlled substance in or near school grounds and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to concurrent terms of nine years, unanimously affirmed.
The verdict was based on legally sufficient evidence.	In this observation sale case, the evidence warranted the conclusion that the drugs recovered from the buyer were the same objects that defendant had given to the buyer in return for money, only moments before (see e.g. People v Bolden, 6 AD3d 315 [2004], lv denied 3 NY3d 637 [2004]).
The court properly denied defendant's suppression motion. An officer saw a pattern of suspicious conduct that led him to a reasonable conclusion, based on his experience and training, that defendant and another man had just engaged in a drug transaction. This provided probable cause to arrest defendant (see People v Jones, 90 NY2d 835 [1997]; People v Schlaich, 218 AD2d 398 [1996], lv denied 88 NY2d 994 [1996]). Moreover, before arresting defendant, the police arrested the other man and found drugs in his possession.
Defendant's procedural challenge to his second felony drug offender adjudication requires preservation (see People v Samms, 95 NY2d 52, 57 [2000]), and we decline to review this unpreserved claim in the interest of justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2014
DEPUTY CLERK